Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 10/11/2021
Claims 1-25  have been submitted for examination
Claims 1-25  have been rejected
Response to Arguments
1.	Applicant's arguments filed 0n 10/11/2021 have been fully considered but they are not persuasive. 
2.	Claims 1-3, 9-11 and 19-21 are rejected under 35 U.S.C. 103 as obvious over Brueggen.
3. 	The Examiner disagrees with the Applicant’s assertion in page 6 that (Emphasis added):
“This teaching would appear to suggest use of memory other than read only in order to support the feature of selecting the destination in memory from the ECC code word with the seeded error and then writing to that destination.”.
	There is nothing in Brueggen that appears to suggest use of memory other that read only once  selected the memory location is locked and no other writing is in the selected located has been suggested or performed. This is obvious over the cited limitation in the independent claim 1, namely:
“locking the first portion of the error-correction code memory in a read-only mode of access.”
4.	The Examiner disagrees with the Applicant assertion in page 6 that (Emphasis added):
“In fact, the whole point of the operation in Brueggen to control the selection of the seeded errors, the placement within the ECC code words and the destination in memory where the word is written is to permit testing of ECC validation relative to the memory location where the the writing of a different type of error to the same location in order to fully test the ECC operation. This writing of two different types of error at a same location cannot occur if the location is read only since writing twice to the same location requires use of a writable storage element.”. 
This is the Applicant’s interpretation of Brueggen and not per Brueggen disclosure  in the specification. Brueggen does not write different type of error to the same location. This is conjecture of the Applicant’s interpretation of Brueggen and not Brueggen discloser per the written specification. Furthermore,  Again this is  obviousness’s rejection under 35USC (103).
Brueggen in section [0035] teaches ONE SHOT ENABLE register 208-13 (copied below):
[0035] FIG. 5 depicts register block 207 adapted to control the signals provided to error write block 370 and/or read path error seeding block 204 according to representative embodiments. Register block 207 comprises ERROR_SEED_ENABLE register 208-1 to allow the error seeding to be selectively enabled and disabled. Register block 207 comprises ERROR_SEEDED_FLAG register 208-2 to identify when ECC code words (including inserted errors) of a cache line are written to memory. Register block 207 includes ONE_SHOT_ENABLE register 208-13 to control the number of inserted errors as will be discussed in greater detail below. Register block includes registers 208-3 through 208-7 to limit error seeding to a specific memory rank, bank, row, and/or column. Register block 207 includes registers 208-8 through 208-12 and 208-19 through 208-23 to identify the locations of errors and error patterns for up to five errors. Register block 207 includes register 208-14 through 208-18 to identify the respective ECC code words of a set of code words that constitute a cache line to receive errors. 


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



“In support of the Examiner's position, citation is made by the Examiner to Brueggen Figure 5 and paragraph 35. Applicants note a teaching for registers 208-3 to 208-7 that limit error seeding to a specific memory rank, bank, row and/or column. This teaching does not say that the identified specific memory rank, bank, row and/or column of the memory sets or locks that location to be read only. Indeed, the fact that the location can be written to in response to the setting of a value in the register 208 is a clear indication that the memory is NOT read only, but rather is some form of random access memory. A register is a commonly utilized data storage element where multiple write-to and read-from operations can occur. This is not a read only memory, and there is nothing in this teaching which indicates locking of the memory location in read only mode.”
	The specification of the instant application in section [27] has the same some  form of random access memory / “integrated circuit” that is very broad memory storage 
“[27] Figure 1 shows an embodiment of an electronic circuit 100, for example, an integrated circuit, comprising an error-correction code memory 102.” and
	In fact, Claim 1 cites 
	“error-correction code memory”. There is no citation of any form of memory and or register in Claim 1 in support of such an argument.
6.	The Examiner disagrees with the applicant argument in page 7 that (emphasis added):
“Applicants would further point out that there is no mention at all of a mode of operation in Brueggen where any specific memory rank, bank, row and/or column is "locked" in a "read-only mode of access."”
	Examine: There is no mention of mode of operation has been cited in claim 1 either.

8.	The Examiner disagrees with the applicant and maintains the rejection of claims 1-25 per in the office correspondence  mailed on 7/12/2021.  All the amendments and arguments have been considered. It is the Examiner's conclusion that claims1-25 are not patentable over Brueggen / Gold. Therefore the rejection is maintained.
9. 	Update of the OC rejection follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-3, 9-11 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brueggen US publicion no. 2004/0225943 (Hereinafter Brueggen) or, in the alternative, under 35 U.S.C. 103 as obvious over Brueggen.
11.	In regard to claim 1, Brueggen teaches:
A method, comprising: 
writing at least one intentionally invalid word into a first portion of an error-correction code memory; and 
(Figure 3C ref. (375) & (376) and section[0033] in Brueggen )
locking the first portion of the error-correction code memory in a read-only mode of access.
(Figure 3C ref. (377) and section[0033] wherein Brueggen teaches “The error patterns on buses 378 are combined by logical-OR block 375 and communicated through buffer 376. Logical-exclusive-or (XOR) block 377 applies the combined error patterns to 144-bits (i.e., the even nibbles or the odd nibbles) of an ECC code word to be stored in memory. Further Brueggen in section [0028] teaches After generation of a respective ECC code word, write path error seeding block 203 may selectively insert data errors into the ECC code word depending upon the values loaded into selected error registers 208 of error register block 207. Each ECC code word with the inserted error(s) is then communicated to MUX/DEMUX 102 to be stored within a logical rank 109 of the memory.  ) . These memory locations  are dedicated for storing the   intentionally invalid word into a first portion of an error-correction code and are obviously a read only mode. Additionally, Brueggen teaches those dedication addresses in Figure 5 and section [0035].
12	In regard to claim 2, Brueggen teaches:
The method of claim 1, further comprising, before said writing, generating said at least one intentionally invalid word.
(Section [0006] in Brueggen)
13	In regard to claim 3, Brueggen teaches:
The method of claim 1, wherein writing at least one intentionally invalid word comprises writing a plurality of intentionally invalid words into the first portion, and further comprising, before said writing, selecting consecutive locations in the first portion of the error- correction code memory storing said plurality of intentionally invalid words.
(Figure 5 and section [0035] in Brueggen).
14	Claims 9 and 19 are rejected for the same reasons as per claim 1.
15	Claims 10 and 11 are rejected for the same reasons as per claims 2 and 3.
16.	Claims 20 and 21 are rejected for the same reasons as per claims 2 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 4-8, 12-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brueggen as applied to claim 1 above, and further in view of Gold et al. US publication no. 2012/0266033 (Hereinafter Gold).
18.	In regard to claim 4, Brueggen teaches substantially all the limitations in claim 1.
	However, Brueggen does not teach:
The method of claim 1, wherein said at least one intentionally invalid word comprises a single invalid bit.
Gold in an analogous art that teaches test coverage of integrated ECC logic in embedded memory teaches:
The method of claim 1, wherein said at least one intentionally invalid word comprises a single invalid bit.
(Section [0062] in Gold)
it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Brueggen with Gold that comprises injection of a single invalid bit in codeword.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for comprehensive error coverage.
19.		In regard to claim 5, Gold teaches:
The method of claim 1, wherein said at least one intentionally invalid word comprises exactly two invalid bits.
(Section [0062] in Gold)
20.	In regard to claim 6, Gold teaches:
The method of claim 1, further comprising: 
reading the at least one intentionally invalid word from the first portion of the error- correction code memory; and 
processing the at least one intentionally invalid word to detect and correct error in order to confirm proper operation an error detection and correction function.
(Figure 10, step (1070) in Gold)
21.	In regard to claim 7, Gold teaches:
The method of claim 1, further comprising testing operation of an error detection and correction by reading the at least one intentionally invalid word from the first portion of the error-correction code memory and processing the least one intentionally invalid word to detect and correct error due to the intentional invalidity of the word.
(Figure 10, steps (1050) & (1060) & (1070) & (1075) in Gold)
22.	In regard to claim 8, Gold teaches:
The method of claim 1, wherein writing the at least one intentionally invalid word comprises writing the at least one intentionally invalid word into the first portion of the error- correction code memory in a factory at manufacture of the memory.
(Section [0009] in Gold)
23.	Claims 12-18 are rejected for the same reasons as per claims 4-8.
24.	Claims 22-25 are rejected for the same reasons as per claims 4-8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112